Citation Nr: 1711381	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  13-31 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1971 to February 1975 and the United States Army from November 1990 to June 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2014 the Board remanded the issue of entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) for further action by the Agency of Original Jurisdiction (AOJ).  The Veteran's attorney requested a 90-day stay of adjudication in May 2016, which the Board granted in July 2016.  An August 5, 2016 letter from the attorney requested an additional 90 days from the date of the letter, citing the development of medical evidence, lay statements, an appellate brief, and waiver of RO consideration.  The Veteran's attorney submitted a brief (including a waiver of RO consideration), medical evidence, and lay statements in November 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to adjudicate an issue inextricably intertwined with the Veteran's TDIU claim.  In the November 2016 appellate brief, the Veteran's attorney makes an informal claim, stating that the Veteran experiences back pain as a result of his foot and knee disabilities.  The Veteran's attorney also alleges that the Veteran's back pain contributes to his inability to maintain substantially gainful employment.  Thus, this issue must be adjudicated before the issue of entitlement to a TDIU may be decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that all issues "inextricably intertwined" with issues certified for appeal are to be identified and developed prior to appellate review).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate forms to file a formal claim for entitlement to service connection for back pain, to include as secondary to service-connected disabilities.  If the Veteran submits a formal claim, adjudicate the claim after completing all appropriate notice and development. 

2.  Readjudicate the Veteran's TDIU claim, to include, if necessary, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


